DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022, has been entered.
 
Response to Amendment
The amendment filed on January 26, 2022, has been entered.  Claims 1-7. 9-18, and 21-29, remain pending in the application.  

Response to Arguments
	Applicant's arguments filed January, 26, 2022, with respect to claims 1-7. 9-18, and 21-29 have been considered but are moot because the new ground of rejection does not rely on the references as they are being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-15, 17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (4,650,477) in view of Collinson (US 2016/0144084 A1), in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet).
Regarding claim 1, Johnson discloses an apparatus for negative pressure therapy of a topical wound, the apparatus (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, MPEP 2111.02 Section II) comprising: 
vacuum pump (vacuum source; col. 4, lines 34-40), 
a first chamber (suction control chamber 30; col. 4, lines 34-40; Fig. 3) in fluid communication with the vacuum pump (vacuum source; col. 4, lines 34-40) such that the source of reduced pressure (vacuum source; column 4, lines 34-40) is operable to generate a negative pressure in the first chamber (col. 4, lines 47-53). 
a pressure release means (ball 68 in tapered tube 64; col 6, ln 49- col 7, ln 20 Fig. 3 acts as a pressure release means by drawing in positive atmospheric pressure based on the negative pressure within the system), in communication between the first chamber (suction control chamber 30; col. 4, lines 34-40; Fig. 3)  and ambient surrounds (col 6, ln 61-64 states “When the pressure in chamber 30 is reduced by the applied suction to a lever below ambient pressure, air [atmospheric air from the ambient environment] rushes in through aperture 66 causing ball 68 to rise in tube 64”); that prevents the negative pressure in the first chamber from exceeding a predetermined negative pressure value (Col 6, ln 66- Col 7, ln 2, states “The calibrated gradations (not shown) on tube 64 provide a reading of that pressure as a function of the height attained by the ball within tapered tube 64.” ) by permitting the entry of ambient gas into the first chamber when pressure in the first chamber reaches the predetermined negative pressure value (If the negative pressure is increased from a low predetermined negative pressure to a high predetermined negative pressure value, then ambient air enters the system 
a second chamber (container 22; col. 4, lines 45-49; Fig. 3) and fluid communication between the second chamber (container 22; col. 4, lines 45-49; Fig. 3) and a wound (tubes, 12, 14, and 18; col. 4, lines 49-53; Figs 1 and 2); 
a valve (duck bill member 46; col. 5, lines 48-68; Figs. 2 and 3) located between the first chamber (suction control chamber 30; col. 4, lines 34-40; Fig. 3) and the second chamber (container 22; col. 4, lines 45-49; Fig. 3)  to increase in response to an increase in the negative pressure in the first chamber (container 22; col. 4, lines 45-49; Fig. 3), and preventing the negative pressure in the second chamber (container 22; col. 4, lines 45-49; Fig. 3) from dropping in response to a drop in the negative pressure in the first chamber (suction control chamber 30; col. 4, lines 34-40; Fig. 3).  
Johnson discloses connecting tubes to a patient, but is silent, regarding the claim limitation “comprising means for establishing fluid communication” between the second chamber (container 22; col. 4, lines 45-49; Fig. 3) and a wound (tubes, 12, 14, and 18; col. 4, lines 49-53; Figs 1 and 2A).  The examiner’s interpretation of the term “means for establishing fluid communication “is a structure as a medical connector including a Luer Lock, as an example. Col. 4, ln 15-18 of Johnson, state “Referring specifically to FIG. 1 of the accompanying drawings, a patient 10 is schematically illustrated with two drainage tubes 12, 14, connected in flow communication with his thoracic cavity.”  Consequently, the two drainage tubes 12, 14 are connected to a patient during a medical procedure, but Johnson is silent that the connectors used during a medical procedure are medical connectors, or a specific type of medical connector.  Johnson does not explicitly state the use of a medical connector for establishing fluid communication between the second chamber and the wound, but it is implied, since some form of medical connector must hold the drainage tubes in place on a patient or the device would be inoperable if they were not secured to the patient and allowed to drain fluid.   Medical connectors are well known 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction collection apparatus of Johnson to include a medical connector as suggested by Collinson and Johnson as a way to securely attach tubes to a patient and remove fluid from wounds.
Johnson is also silent regarding the claim limitation wherein the vacuum pump occupies a volume of less than 10cm3. In view of AAPA, on page 5, lines 9-11, states “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was suitable for the present invention.  DATASHEETS, a Chinese Website that was last revised on October 23, 2011, discloses KOGE KPV084 data sheets similar to the ones uses as evidence of pump dimensions.  This micro vacuum occupies a volume of less than 10cm3 as calculated by the product dimensions that are provided in units of mm in the KOGE KPV084 data sheets.  The volume calculated as height (8 mm, .8 cm) x length (40 mm, 4 cm) x width (18 mm, 1.8 cm) is (a volume of 5.8 cm3) less than 8 cm3.
One of the problems Johnson is trying to solve is creating a compact wound collection device that drains fluid through a small drainage tube or catheter.  Col. 3, ln 34-50, of Johnson states “In accordance with these and other objects of the present invention, in one presently preferred embodiment a small, disposable suction control chamber contains a novel check valve and structure for regulating the amount of suction applied to the catheter and drainage tube inserted into the pleural cavity of a patient. The disposable suction control chamber may be removably mounted on a standard suction collection apparatus which is used for receiving the fluids drained from the pleural cavity. The a very compact size so that it can be economically disposed of after each use.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction collection apparatus of Johnson to include a vacuum pump that occupies a volume of less than 10cm3 to create a compact apparatus as taught by Johnson.

Regarding claim 9, dependent from Claim 1, Johnson does not disclose the claim limitation wherein the vacuum pump has a maximum dimension of less than 100mm.   
However, applicant discloses on page 5 lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was a suitable pump for the present invention.  The dimensions of the KPV084-3A Micro Vacuum Pump are height (8 mm) x length (40 mm) x width (18 mm) as described in the KOGE KPV084 product data sheet.  All of the dimensions are less than 100mm.
One of the problems Johnson apparatus is trying to solve is creating a compact wound collection device that drains fluid through a small drainage tube or catheter.  Col. 3, ln 34-50 of Johnson states “In accordance with these and other objects of the present invention, in one presently preferred embodiment a small, disposable suction control chamber contains a novel check valve and structure for regulating the amount of suction applied to the catheter and drainage tube inserted into the pleural cavity of a patient. The disposable suction control chamber may be removably mounted on a standard in a very compact size so that it can be economically disposed of after each use.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson to use a vacuum pump that has a maximum dimension of less than 100 nm, such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as suggested by Johnson for the purpose of creating a compact apparatus for negative pressure wound therapy.

Regarding claim 10, dependent from Claim 1, Johnson is silent regarding the claim limitation wherein the vacuum pump (vacuum source; col.4, ln 34-40) occupies a volume of less than 8cm3.  
However, applicant discloses on page 5 lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  The KPV084-3A Micro Vacuum was commercially available prior to the time of the invention as applicant states this commercially available pump was a suitable pump for the present invention.  This micro vacuum occupies a volume of less than 10cm3 as calculated by the product dimensions (provided in units of mm) in the KOGE KPV084 data sheet product dimensions.  The volume calculated as height (8 mm) x length (40 mm) x width (18 mm) is (a volume of 5.8 cm3) less than 8 cm3.
One of the problems Johnson apparatus is trying to solve is creating a compact wound collection device that drains fluid through a small drainage tube or catheter.  Col. 3, ln 34-50 of Johnson states “In accordance with these and other objects of the present invention, in one presently preferred in a very compact size so that it can be economically disposed of after each use.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Johnson apparatus to use a vacuum pump that occupies a volume of less than 8cm3, such as the commercially available such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as suggested by Johnson for purposes of creating a compact apparatus for draining fluid from a wound under negative pressure. 

Regarding claim 11, dependent from claim 1, Johnson is silent regarding the claim limitation wherein the maximum power consumption of the vacuum pump is less than 5W.  Prior to the filing date of the present invention, a source of reduced pressure was used in NPWT.  
Applicant discloses on page 5, lines 9-11, “One example of a vacuum pump that is suitable for use with this invention is the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd.”  This micro vacuum commercially available prior to the filing date of the invention as described by applicant has the maximum power consumption of less than 2W (Please see the KOGE KPV084 data sheet; .375AMP X 3.0 
One of the problems Johnson apparatus is trying to solve is creating a compact wound collection device that drains fluid through a small drainage tube or catheter.  Col. 3, ln 34-50 of Johnson states “In accordance with these and other objects of the present invention, in one presently preferred embodiment a small, disposable suction control chamber contains a novel check valve and structure for regulating the amount of suction applied to the catheter and drainage tube inserted into the pleural cavity of a patient. The disposable suction control chamber may be removably mounted on a standard suction collection apparatus which is used for receiving the fluids drained from the pleural cavity. The check valve effectively prevents backflow of the drained fluids without the use of an underwater seal as in the prior art type suction drainage systems. The pressure regulating structure of the suction control chamber also eliminates the need for a water manometer and thus permits the suction collection chamber to be constructed in a very compact size so that it can be economically disposed of after each use.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson to use a vacuum pump having a maximum power consumption of less than 5W, such as the commercially available such as the KPV084-3A Micro Vacuum Pump by Koge Micro Tech Co Ltd, as suggested by Johnson for the purpose of making a compact apparatus to drain fluid from a wound using negative pressure.

Regarding claim 12, dependent from Claim 1, Johnson discloses wherein the first and second chambers are defined by housings (as illustrated in Figs. 2 and 3).  


 #55041456 viU.S. national stage of PCT/GB2018/050409 -5-  
Regarding claim 14, dependent from claim 12, Johnson discloses wherein the housings comprise a relatively soft material in at least the regions in which they engage the other components of the apparatus (Col. 5, lines 63-68 state “Member 46 can be made of any elastomeric material and, in the preferred embodiment, is made of natural rubber. Clamping ring 48 is made of latex or other similar material suitable for clamping the ingress end 46a of member 46 about fitting 32.” These elements 48, 46, and 32, made of relatively soft material, are connected to the housing; Fig. 3). 
 
Regarding claim 15, dependent from Claim 14, Johnson discloses wherein the relatively soft material is a thermoplastic elastomer (Col. 5, lines 63-68 state “Member 46 can be made of any elastomeric material and, in the preferred embodiment, is made of natural rubber. Clamping ring 48 is made of latex or other similar material suitable for clamping the ingress end 46a of member 46 about fitting 32.” These elements 48, 46, and 32, made of relatively soft material, are connected to the housing; Fig. 3).

Regarding claim 17, dependent from Claim 1, Johnson discloses the claim limitation wherein the valve (duck bill member 46; col. 5, lines 48-68; Figs. 2 and 3) located between the first chamber and the second chamber (container 22; col. 4, lines 45-49; Fig. 3) is a one-way valve (col. 7 lines 3-20; duck member 46 is a check valve that prevents backflow into chamber 30; claim 9). 
 

Applicant discloses “The valve located between the first chamber and the second chamber is preferably a one-way valve, and examples of suitable one-way valves are diaphragm valves, ball and spring valves and swing/tilt valves. One valve that is suitable for use with this invention is the SCV 67220 Barbed Check Valve by Nordson Corporation (Page 7, lines 13-17). The Nordson Medical data sheet states, “A check valve controls the flow direction of fluids and are available in various configurations depending upon the application.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute one check valve for another when applications are similar such as negative pressure wound therapy (NPWT) applications as suggest in the Nordson Medical data sheet for the purpose of controlling the flow direction of fluid in an apparatus for NPWT.  
 
Regarding claim 21, dependent from Claim 1, Johnson discloses the claim limitation wherein the pressure release means is a flow restrictor (the ball 68 within tube 64 restricts the flow of air and the elements form a flow restrictor).
  
Regarding claim 22, dependent from claim 21, Johnson discloses wherein the pressure release means (ball 68 in tapered tube 64; col 6, ln 49- col 7, ln 20 Fig. 3 acts as a pressure release means by drawing in positive atmospheric pressure based on the negative pressure within the system) is a 
#55041456 viU.S. national stage of PCT/GB2018/050409 -6-
Regarding claim 23, dependent from Claim 1, Johnson is silent regarding the claim limitation wherein the means for establishing fluid communication between the second chamber and a wound comprises a Luer lock or another conventional medical connector.  As stated in claim 1, Johnson does not explicitly state the use of a medical connector for establishing fluid communication between the second chamber and the wound, but it is implied or understood base on the teaching of Johnson and as illustrated in Fig. 1 that medical connectors are used to attach the tubes to a patient from a NPWT apparatus to hold them in place and seal the wound.  Medical connectors are well known in the art and one example is provided by Collinson, Fig. 3B, illustrating a medical connector 2154 connecting a tube to a port 2150 to supply negative pressure to a wound (Para. [0122]) for purposes of draining fluid from a wound as described above for Johnson. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson such that the means for establishing fluid communication between the second chamber and a wound comprises a Luer lock or another conventional medical connector as suggested by Collinson for the purpose of supplying negative pressure, holding the tubes in place, and sealing the wound.

Claims 2-7 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (4,650,477) in view of Collinson (US 2016/0144084 A1), in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of  Greener (US 2013/0296816 A1).
Regarding claim 2, dependent from Claim 1, Johnson is silent regarding the claim limitation wherein the predetermined negative pressure value is 120 mmHg or higher.  However, Greener, paragraph [0091] states a target pressure of 200-800 mmHg for use in negative pressure wound therapy to enhance wound healing.  Negative pressure wound therapy enhances wound healing by applying negative pressure to wound and removing wound fluids and exudate  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson to remove fluid using negative pressure above 120 mmHg as suggested by Greener in paragraph [0091] to enhance wound healing.

Regarding claim 3, dependent from claim 1, Johnson is silent regarding the claim limitation further comprising a means for detecting the negative pressure that is applied to the wound.  
However, Greener discloses para. [0089] a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Johnson apparatus such that it further comprises a means for detecting the negative pressure that is applied to wound, such as a pressure sensor, as suggested by Greener to enhance wound healing.


However, Greener discloses, para. [0089], a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The pressure sensor 28 is detecting the pressure that is applied to the wound by the pump 29 in fluid communication with a second chamber (a fluid collection chamber not shown in the Figs.; para. [0090]). The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson wherein the means for detecting the negative pressure that is applied to the wound is in fluid communication with the second chamber as suggested by Greener to enhance wound healing.

Regarding claim 5, dependent from claim 3, Johnson is silent regarding the claim limitation wherein the means for detecting the negative pressure that is applied to the wound is operably coupled to the vacuum pump such that the vacuum pump is deactivated in response to the #55041456 viU.S. national stage of PCT/GB2018/050409 -4- negative pressure that is applied to the wound reaching a desired level and/or the vacuum pump is activated in response to the negative pressure that is applied to the wound dropping below a desired level. 

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the means for detecting the negative pressure that is applied to the wound is operably couple to the vacuum pump, such as a pressure sensor, as suggested by Greener such that the vacuum pump is deactivated in response to the negative pressure that is applied to the wound reaching a desired level and/or the vacuum pump is activated in response to the negative pressure that is applied to the wound dropping below a desired level to enhance wound healing.

Regarding claim 6, dependent from Claim 5, Johnson is silent regarding the claim limitation wherein the desired level of negative pressure that is applied to the wound is between 75 and 125 mmHg.
However, Greener discloses negative pressure wound devices and teaches in para. [0091] a desired pressure range of 80-125 mmHg below atmospheric pressure for wound healing. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson such that the desired level of negative pressure that is applied to the wound 

Regarding claim 7, dependent from claim 3, Johnson is silent regarding the claim limitation wherein the means for detecting the negative pressure that is applied to the wound is an electronic pressure sensor. 
However, Greener discloses para. [0089] a negative pressure device comprising a pressure sensor 28 coupled to a negative pressure reservoir 22 and provides a measured pressure value to a control unit 25. The pressure sensor 28 is detecting the pressure that is applied to the wound by the pump 29 in fluid communication with a second chamber (a fluid collection chamber shown in the Figs.; para. [0090]). The control unit 25 is coupled to the pump 29, and provides control signals to control the operation of the pump (also illustrated in Fig. 2). Paragraph [0091] provides negative pressure ranges used during negative pressure wound therapy to enhance wound healing.  In addition, Applicant discloses using a commercially available piezoresistive electronic pressure sensor 2SMPP-03 MEMS Gauge Pressure Sensor by Omron Corporation on page 4, lines 30-31, of the current specification, as a negative pressure source.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson to use an electronic pressure sensor, such as a commercially available electronic pressure sensor, such as a 2SMPP-03 MEMS Gauge Pressure Sensor (as an example), as suggested by Greener to regulate pressure at a wound site to enhance wound healing.

 Regarding claim 24, Johnson discloses a system for negative pressure therapy of a topical wound (“where a patentee defines a structurally complete invention in the claim body and uses the preamble , MPEP 2111.02 Section II) comprising: an apparatus for negative pressure wound therapy according to Claim 1. 
Johnson does not explicitly disclose a wound dressing for negative pressure wound therapy in fluid communication with the second chamber (container 22; col. 4, lines 45-49; Fig. 3) of the apparatus (suction drainage apparatus illustrated in Figs. 1, 2, and 3).  Johnson implies, or it is understood, prior to the filing date of the present invention that a dressing is applied to the patient at the sites of negative pressure wound therapy, for example to connect tubes to a patient.  
Greener discloses negative pressure devices for use in negative pressure wound therapy.  In paragraph [0088], Greener teaches “Fig. 2 illustrates an arrangement including a high vacuum reservoir for applying negative pressure wound therapy at a wound site 21. As for the embodiment of FIG. 1, packing material 23, such as foam, gauze or the like, may be placed within the wound cavity, and then a drape 27 is sealed to the surface of the skin around the wound site 21 forming a fluid tight seal around the perimeter of the wound chamber.”  The purpose of using negative pressure wound therapy is to enhance wound healing and the technique has been around for hundreds of years as described in paragraph [0002].
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Johnson to apply a wound dressing for negative pressure wound therapy in fluid communication with the second chamber of the apparatus as suggested by Greener to site of negative for the purpose of enhancing wound healing by removing fluid from a wound. 
 
Regarding Claim 25, Johnson, as modified above, discloses the claim limitation an apparatus for negative pressure wound therapy according to Claim 1.

For example, Greener discloses a dressing for use in negative pressure wound therapy.  In paragraph [0088], Greener teaches “Fig. 2 illustrates an arrangement including a high vacuum reservoir for applying negative pressure wound therapy at a wound site 21. As for the embodiment of FIG. 1, topical wound dressing material including packing material 23, such as foam, gauze or the like, may be placed within the wound cavity, and then a drape 27 is sealed to the surface of the skin around the wound site 21 forming a fluid tight seal around the perimeter of the wound chamber.”  The purpose of using negative pressure wound therapy is to enhance wound healing and the technique has been around for hundreds of years as described in paragraph [0002].
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the device is part of a kit comprising a negative wound therapy apparatus with a plurality of topical wound dressings for NPWT adapted for the establishment of fluid communication with the second chamber apparatus as suggested by Greener and Johnson for the purpose of enhancing wound healing.


Johnson implies, but does not explicitly state the claim limitation applying pressure to a topical wound.  However, Greener discloses a dressing to a topical wound for use in negative pressure wound therapy.  In paragraph [0088], Greener teaches “Fig. 2 illustrates an arrangement including a high vacuum reservoir for applying negative pressure wound therapy at a wound site 21. As for the embodiment of FIG. 1, packing material 23, such as foam, gauze or the like, may be placed within the wound cavity, and then a drape 27 is sealed to the surface of the skin around the wound site 21 forming a fluid tight seal around the perimeter of the wound chamber.”  The purpose of using negative pressure wound therapy is to enhance wound healing and the technique has been around for hundreds of years as described in paragraph [0002].
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Johnson such that applying a wound dressing for negative pressure wound therapy to a 


Regarding claim 27, dependent from Claim 24, Johnson is silent regarding the claim limitation wherein the wound dressing comprises a wound contact layer of soft silicone gel.  
However, Collinson, para. [0013] discloses a TNP (topical negative pressure) dressing having a silicone wound contact surface. Paragraph [0110] states “Some embodiments of the wound contact layer 2102 may also act as a carrier for an optional lower and upper adhesive layer (not shown)……When a lower pressure sensitive adhesive layer is utilized may be helpful to adhere the wound dressing 2100 to the skin around a wound site. In some embodiments, the wound contact layer may comprise perforated polyurethane film. The lower surface of the film may be provided with a silicone pressure sensitive adhesive and the upper surface may be provided with an acrylic pressure sensitive adhesive, which may help the dressing maintain its integrity.“ Paragraph [0109], last sentence, states “In some configurations, the wound contact layer 2102 may help the integrity of the entire dressing 2100 while also creating an air tight seal around the absorbent pad in order to maintain negative pressure at the wound.”
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the wound dressing comprising a wound contact layer of soft silicone gel during NPWT as suggest by Collinson to help the integrity of the dressing while also creating an air tight seal around the absorbent pad in order to maintain negative pressure at the wound.


However, Collinson, para. [0149] states “As discussed above with respect to FIG. 4A, the wound contact layer 3960 may comprise flexible polyurethane film, and may be provided with a silicone adhesive on a lower surface thereof. The wound contact layer 3960 may be perforated to allow for the transmission of fluids such as wound exudate there through, so that the fluids may be passed through or retained by the inner layers of the dressing 3900. Prior to use, the wound contact layer 3960 may be protected by a protective release layer 3980, which may be provided with at least one set of flaps 3981 for removing or peeling off the release layer 3980.” 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that wherein the layer of soft silicone gel includes gaps or perforations as suggested by Collinson to allow for the transmission of fluids such as wound exudate there through, so that the fluids may be passed through or retained by the inner layers of the dressing.

Regarding claim 29, dependent from Claim 24, Johnson is silent regarding the claim limitation wherein the wound dressing comprises a superabsorbent material.
However, Collinson, paragraph [0063] states “In some embodiments, the at least one material layer of the first portion comprises one or more of a transmission layer such as reticulated open-cell foam, woven material, non-woven material, 3D knit fabric, Baltex 7970 weft knitted polyester, acquisition distribution material, DryWeb TDL2, SlimCore TL4, or the like. The at least one material of the first portion can additionally or alternatively comprise an absorbent layer, for example a superabsorbent pad comprising cellulose fibers and superabsorbent particles, MH460.101, ALLEVYN™ foam, Freudenberg 114-224-4, or Chem-Posite™ 11C-450. Para. [0005] states “A transmission layer as 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Johnson such that the wound dressing comprising a superabsorbent material, such as a transmission layer, as suggested by Collinson to allow the transmission of fluid such as air, and optionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (4,650,477) in view of Collinson (US 2016/0144084 A1), in view of Applicant Admitted Prior Art (hereinafter “AAPA”), as evidenced by DATASHEETS (https://www.datasheets.com/zh-tw/part-details/kpv08a-3a-koge-micro-tech-co---ltd-46302511#datasheet), and further in view of Shuler (US 2017/0028113 A1).
Regarding claim 16, dependent from claim 1, Johnson is silent regarding the claim limitation wherein the volume of each of the first chamber and the second chamber is less than 5cm3.   
However, Shuler (US 2017/0028113 A1) discloses sub-atmospheric wound therapy systems and methods and in para. [0049] teaches a vacuum interface chamber 150 that serves as a communication point between the vacuum source and effluent exiting the dressing that is illustrated in Fig. 3A.  Para. [0049] states “The chamber can be a relatively thin walled, flexible closed cell, with internal risers to keep the walls of the chamber from collapsing on each other when negative pressure is applied. The material the chamber is constructed out of may be plastic, rubber, metal or polymer. The diameter of the chamber may range from less than 1 cm to about 3 cm in diameter and less than 1 cm to about 1 cm in height. The size may vary based on the size of the dressing.” 
a very compact size so that it can be economically disposed of after each use.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Johnson apparatus to use a chamber having a size less than 5 cm3 as suggested by Schuler and Johnson that serves as a communication point between the vacuum source and the effluent exiting the dressing during NPWT for the purpose of making a compact apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781       

/PHILIP R WIEST/               Primary Examiner, Art Unit 3781